Title: To George Washington from Major General William Heath, 22 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Aug: 22nd 17762 O’Clock P.M.

I have the honor this moment to receive your Orders for augmenting the Detachment designed for your Aid—Genl Mifflin, Clinton & myself an Hour or Two Ago had determined upon the same Plan, and think our Selves happy in having the same order’d by your Excellency—The Detachment shall be got ready with all Expedition, & Officer’d with the best Officers which we have, Genl Mifflin will command them—If the Commissary Genl has a Quantity of hard biscuit on hand I cou’d wish to have some sent here immediately, if he has not that a Quantity may be baked for us if possible—As we have not Ovens as yet

built in Genl Clinton’s Brigade, and the Men with great Difficulty obtain their bread from day to day we are about building Ovens as fast as the materials can be procured. I have the honor to be With great Respect Your Excellency’s most Humble Servt

W: Heath

